Title: From Alexander Hamilton to William Short, 21 March 1792
From: Hamilton, Alexander
To: Short, William



Sir,
Treasury Department March 21st. 1792

As the discharge of the arrears of interest and instalments of principal of the French debt, which are due, may have occasioned your power to borrow for that object to be suspended, until you can obtain a loan at a rate of interest and Charges sufficiently reduced, it is my wish, that as soon as it shall be proper after the receipt of this letter you would proceed to borrow the sum of three Millions of florins on the terms of the Antwerp loan, to be applied to the purposes mentioned in the Act of the 12th August 1790 for the reduction of the public debt.
I shall wish for the earliest advices upon this subject to enable me to direct the draughts, and I request your particular attention so to manage the operation, that no loss of interest, which can be avoided may take place.
I have the honor to be   with great consideration & esteem   Your most obedt Servant
Alexander Hamilton
Wm Short EsqrMinister Residentat the Hague
